Case 4:20-cv-00116-RBS-RJK Document 8 Filed 08/31/20 Page 1 of 2 PagelD# 34

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
NEWPORT NEWS DIVISION

ALEXIS GONZALEZ,
Plaintiff, Civil Action No. 4:20-CV-00116-RBS-DEM

Vv.

CUSTOM FRAMING ENTERPRISE
LLC, et.al,

Defendants.

 

 

CONSENT ORDER GRANTING MOTION FOR EXTENSION OF TIME
TO RESPOND TO PLEADINGS

 

Upon consideration of the Motion for Extension of Time to Respond to Pleadings filed
herein on behalf of defendants CUSTOM FRAMING ENTERPRISE LLC and MARIAN
SZWANCZAR, it is hereby ORDERED that said Defendants shall have until September 1 1,
2020, to file and serve an answer and/or motions in response to the Complaint.

Pt
Entered this af day of August, 2020
ZG? 4st—
Robert J. Krask

United States Magistrate Judge
United States Magistrate Judge
Case 4:20-cv-00116-RBS-RJK Document 8 Filed 08/31/20 Page 2 of 2 PagelD# 35

WE ASK FOR THIS:

/S/
Frank A. Edgar, Jr., Esq.
VSB No. 36833
Attorney for defendants Custom Framing
Enterprise LLC, et al.
GOLDSTEIN, EDGAR & REAGAN
741 J. Clyde Morris Boulevard
Newport News, VA 23601
Telephone: (757) 873-8773
Facsimile: (757) 873-8713

Email: faedgarjr@ibglaw.com

SEEN AND AGREED:

IS!

Nicholas Cooper Marritz, Esq.
VSB No. 89795
Jason Blair Yarashes, Esq.
VSB No. 90211
Attorneys for plaintiff Alexis Gonzalez
LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
Telephone: (703) 778-3450
Facsimile: (703) 778-3454
Email: nicholas@justice4all.org

jasony@justice4all.org

tN
